DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 20 July 2022 is acknowledged. Claims 21-29 are newly added.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 1, reference number 170, [0018].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korec US 2014/0284701.

    PNG
    media_image1.png
    284
    474
    media_image1.png
    Greyscale

Regarding claim 1, Korec Fig. 21E discloses a semiconductor device comprising: 
a first semiconductor region 2118 having a first conductivity type [0135]; 
a second semiconductor region 2116 having a second conductivity type [0135]; 
a source region 2126 in the second semiconductor region; 
a channel region 2602, in the second semiconductor region, located laterally between the source region and the first semiconductor region; 
a gate dielectric layer 2120 overlying both the channel region and a portion of the first semiconductor region; 
a gate electrode 2122 overlying the gate dielectric layer; 
a body contact region Fig. 21D in the second semiconductor region 2116; and 
a conformal conductive layer 2132 covering an upper surface of the body contact region and a side surface of the source region 2126.  
Regarding claim 2, Korec Fig. 21E discloses the semiconductor device of claim 1, further comprising: a contact plug 2138 connecting to the conformal conductive layer through a dielectric isolation layer 2136 [0136].  
Regarding claim 3, Korec Fig. 21E discloses the semiconductor device of claim 1, wherein the conformal conductive layer 2136 is a layer of metal silicide [0136].  
Regarding claim 4, Korec Fig. 21E discloses the semiconductor device of claim 1, further comprising: a drain region 2126 in the first semiconductor region 2118.  

Claim(s) 1, 3-6, 9, 10, 21-23, 25-27, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hebert US 2008/0023785.

    PNG
    media_image2.png
    364
    494
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    319
    480
    media_image3.png
    Greyscale

Regarding claim 1, Hebert Fig. 5 and Fig. 7J discloses a semiconductor device comprising: 
a first semiconductor region 225 having a first conductivity type; 
a second semiconductor region 215 having a second conductivity type; 
a source region 260 in the second semiconductor region; 
a channel region 150, in the second semiconductor region, located laterally between the source region and the first semiconductor region; 
a gate dielectric layer 235 overlying both the channel region and a portion of the first semiconductor region; 
a gate electrode 240 overlying the gate dielectric layer; 
a body contact region 255 in the second semiconductor region; and 
a conformal conductive layer 270 covering an upper surface of the body contact region and a side surface of the source region.  
Regarding claim 3, Hebert Fig. 7J discloses the semiconductor device of claim 1, wherein the conformal conductive layer is a layer of metal silicide [0028].  
Regarding claim 4, Hebert Fig. 7J discloses the semiconductor device of claim 1, further comprising: a drain region 290 in the first semiconductor region 225.  
Regarding claim 5, Hebert Fig. 7J discloses the semiconductor device of claim 4, further comprising: an isolation region 230, in the first semiconductor region 225, located laterally between the drain region 290 and the second semiconductor region 215.  
Regarding claim 6, Hebert Fig. 7J discloses the semiconductor device of claim 1, further comprising: a spacer 265, overlying the source region, having a first side laterally adjacent to the gate electrode 240 and having a second side vertically aligned with the side surface of the source region 260.  
Regarding claim 9, Hebert Fig. 5 discloses the semiconductor device of claim 1, wherein the source region 160 overlies the body contact region 155.  
Regarding claim 10, Hebert Fig. 5 discloses the semiconductor device of claim 9, wherein the upper surface of the body contact region 155 is recessed from a top surface of the source region 160 with a depth that is larger than or equal to a distance between the top surface of the source region 160 and a bottom surface of the source region 160.  
  Regarding claim 21, Hebert Fig. 7J discloses a semiconductor device comprising: 
a first semiconductor region 225 having a first conductivity type; 
a second semiconductor region 215 having a second conductivity type; 
a source region 260 in the second semiconductor region; 
a channel region 150, in the second semiconductor region, located laterally between the source region and the first semiconductor region; 
a gate dielectric layer 235 overlying both the channel region and a portion of the first semiconductor region; 
a gate electrode 240 overlying the gate dielectric layer; 
a body contact region 255 in the second semiconductor region; and
a spacer 265, overlying the source region, having a first side laterally adjacent to the gate electrode 240 and having a second side vertically aligned with the side surface of the source region 260.  
Regarding claim 22, Hebert Fig. 7J discloses the semiconductor device of claim 21, further comprising: 
a drain region 290 in the first semiconductor region 225; and 
an isolation region 230, in the first semiconductor region 225, located laterally between the drain region 290 and the second semiconductor region 215.  
  Regarding claim 23, Hebert Fig. 7J discloses the semiconductor device of claim 22, further comprising: a conformal conductive layer 270 covering an upper surface of the body contact region 255 and a side surface of the source region 260.  
  Regarding claim 25, Hebert Fig. 7J discloses a semiconductor device comprising: 
a first semiconductor region 225 having a first conductivity type; 
a second semiconductor region 215 having a second conductivity type; 
a source region 260 in the second semiconductor region; 
a channel region 150, in the second semiconductor region, located laterally between the source region and the first semiconductor region; 
a drain region 290 in the first semiconductor region 225; 
an isolation region 230 in the first semiconductor region and located laterally between the drain region and the second semiconductor region 215; 
a gate electrode 240 atop of both the channel region and a portion of the first semiconductor region 225; 
a body contact region 255 in the second semiconductor region; and 
a spacer 265, overlying the source region, having a first side laterally in direct contact with the gate electrode and having a second side vertically aligned with a side surface of the source region 260.  
Regarding claim 26, Hebert Fig. 7J discloses the semiconductor device of claim 25, wherein the isolation region 130 [0027] is a shallow trench isolation in the first semiconductor region 225.  
Regarding claim 27, Hebert Fig. 7J discloses the semiconductor device of claim 25, wherein the isolation region 230 [0027] is a local oxidation of silicon region in the first semiconductor region 225.  
Regarding claim 29,  Hebert Fig. 7J discloses the semiconductor device of claim 28, further comprising: 
a conformal conductive layer 270 covering an upper surface of the body contact region 255 and the side surface of the source region 260.

Claim(s) 1, 7, 8, 21, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. US 10,629,723.

    PNG
    media_image4.png
    412
    780
    media_image4.png
    Greyscale

Regarding claim 1, Lin Fig. 1 discloses a semiconductor device comprising: 
a first semiconductor region 132 having a first conductivity type; 
a second semiconductor region 126 having a second conductivity type; 
a source region 124 in the second semiconductor region; 
a channel region, in the second semiconductor region, located laterally between the source region 124 and the first semiconductor region 132; 
a gate dielectric layer 118 overlying both the channel region and a portion of the first semiconductor region 132; 
a gate electrode 116 overlying the gate dielectric layer 118; 
a body contact region 136 in the second semiconductor region 126; and
a conformal conductive layer 152 covering an upper surface of the body contact region 136 and a side surface of the source region 124.  
Regarding claim 7, Lin Fig. 1 discloses the semiconductor device of claim 1, wherein the body contact region 136 has a first side vertically aligned with the side surface of the source region 124.  
Regarding claim 8, Lin Fig. 1 discloses the semiconductor device of claim 7, wherein the upper surface of the body contact region 136 is recessed from a top surface of the source region 124 with a depth that is less than a distance between the top surface of the source region 124 and a bottom surface of the source region 124.  
Regarding claim 21, Lin Fig. 1 discloses a semiconductor device comprising: 
a first semiconductor region 132 having a first conductivity type; 
a second semiconductor region 126 having a second conductivity type; 
a source region 124 in the second semiconductor region; 
a channel region, in the second semiconductor region, located laterally between the source region 124 and the first semiconductor region 132; 
a gate dielectric layer 118 overlying both the channel region and a portion of the first semiconductor region 132; 
a gate electrode 116 overlying the gate dielectric layer 118; 
a body contact region 136 in the second semiconductor region 126; and
a spacer 144/122, overlying the source region 124, having a first side 122 laterally adjacent to the gate electrode 116 and having a second side 144 vertically aligned with the side surface of the source region 124.  
Regarding claim 24, Lin Fig. 1 discloses the semiconductor device of claim 21, wherein the body contact region 136 is in direct contact with the source region 124.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebert US 2008/0023785 as applied to claim 9 above, and further in view of Huang et al. US 2019/0115468.
Regarding claim 11, Hebert discloses the body contact region as required by claim 9. 
Hebert does not disclose wherein the body contact region has a first side vertically aligned with a side of the gate electrode.  
Huang et al. Fig. 3C discloses a body contact region 38 with a first side vertically aligned with a side of a gate electrode 33. 
Hebert and Huang et al. are analogous art because they are directed to semiconductor power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hebert because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hebert and incorporate the teachings of Huang et al. to improve device performance [0040].

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebert as applied to claim 25 above, and further in view of Lin et al. US 10,629,723.
Regarding claim 28, Hebert discloses the body contact region as required by claim 25. 
Hebert does not disclose wherein the body contact region is in direct contact with the source region.  
Lin et al. Fig. 1 discloses a semiconductor device having a body contact 136 that is in direct contact with the source region 124. 
Hebert and Lin et al. are analogous art because they are directed to semiconductor power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hebert because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hebert and incorporate the teachings of Lin et al. to improve device performance.

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898